Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a backup orchestrator in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable by Amarendran et al (“Amarendran” US 2018/0032446 A1), published on February 01, 2018.
	As to claim 1, Amarendran teaches “persistent storage for storing protection policies” in figure 1E (148A (Storage Policy A) corresponds to persistent storage for storing protection policies).
Amarendran teaches “and a backup orchestrator programmed to: generate a backup for a client based on the protection policies” in figure 1E, par. 0272 (“…the backup copy rule set 160 specifies that backup copies created according to the rule set 160 are scheduled to be generated on an hourly basis and to be retained for 30 days”).
Amarendran teaches “obtain system metadata from the client; generate a backup map for the backup based on the system metadata, wherein the backup map is generated without crawling data of the client” in par. 0298, figure 1H (metadata file 186/187 corresponds to system metadata).
Amarendran teaches “generate a backup hierarchy for the backup based on the backup map, wherein the backup hierarchy associates characteristics of each of a logical portion of the data of the client with access information for the logical portions of the data of the client stored in the backup” in figures 1F, 1G and 1H (data structure 180 in fig. 1H shown a backup hierarchy for the backup based on the backup map. Backup hierarchy 180 associates non-SI data corresponding to characteristics of data chunk_002 to different slots of container as 001, 002 corresponding to the logical portions of the data of the client stored in the backup).
Amarendran teaches “and store the backup, , and the backup map” in figure 1H and par. 0298 (data structure 180 is used to store the backup, the hierarchy and backup map).
Amarendran teaches “obtain a request for data” in fig. 1C, par. 0223 (search criteria are specified through user interface 158.).
Amarendran teaches “search the backup for the data using the at least one selected from a [[the]] group consisting of the backup hierarchy and the backup map to obtain a search result” in par. 0238 ("...search capability for data in the system, such as data stored in the secondary storage devices 108 
(e.g., backups, archives, or other secondary copies 116)").
Amarendran teaches “and service the request using the search result” in par. 0238 (search for data in secondary storage devices 108 including backups...).
As to claim 8, it is rejected for similar reason as claim 1.
As to claim 15, it is rejected for similar reason as claim 1.

As to claim 3, Amarendran teaches “obtaining information regarding a portion of the backup based on the search result; and providing the information regarding the portion of the backup to a requesting entity” in par. 0428.
As to claim 10, it is rejected for similar reason as claim 3.
As to claim 17, it is rejected for similar reason as claim 3.

As to claim 4, Amarendran teaches “wherein the backup map comprises metadata associated with each of the logical portions of data of the client” in figures 1F, 1G.
As to claim 11, it is rejected for similar reason as claim 4.
As to claim 18, it is rejected for similar reason as claim 4.

As to claim 6, Amarendran teaches “wherein the backup comprises: copies of each of the logical portions of data of the client” in figure 1G.
  32PATENT APPLICATION Amarendran teaches “ATTORNEY DOCKET NO.: 170360-048100US; 117117.01at least a portion of the system metadata corresponding to each of the logical portions of the data of the client; and access information for the copies of each of the logical portions of the data of the client” in figure 1G, 1H.
As to claim 13, it is rejected for similar reason as claim 6.
As to claim 20, it is rejected for similar reason as claim 6.

As to claim 7, Amarendran teaches “wherein the backup map is generated without crawling the backup” in figures 1G, 1H (access information are disclosed in data structures of 1G, 1H. Thus, backup map is generated/access utilizing existing access information in that data structure. As a result, crawling to access data is not needed).
As to claim 14, it is rejected for similar reason as claim 7. 

Response to Arguments
	Regarding Applicant’s argument with respect to 35 U.S.C 112 (f), Applicant argues “Being “programed” requires the backup orchestrator to be a component of the backup manager capable of performing a program. Accordingly, Applicant believes that the “backup orchestrator” in combination with the “backup manager” is recited with sufficient structure to perform the recited function and is not a generic placeholder”. Applicant’s argument is respectfully considered, but is not persuasive. To be a component of a backup manager does not provide enough structure for the backup orchestrator.
	Regarding Applicant’s argument with respect to claim 1, Applicant argues “The Examiner on page 7 of the Action, with regards to claim 5 (which has been incorporated into the independent claims), alleges that this is also taught in FIG. 1H, stating that "metadata 187 contains links to container file 001, 002". Container files 001 and 002 are not equivalent to a logical portion of the data of the client. Further, while the metadata 187 contains links, this does not anticipate a backup map and separate backup hierarchy”. Applicant’s argument is respectfully considered, but is not persuasive. First of all, Applicant needs to explain or at least communicate his/her rationale with respect to why Container files 001 and 002 are not equivalent to a logical portion of the data of the client. Simply giving out an argument without any explanation supporting the argument would not sufficient to further understand the reason to argue. Secondly, container file 001 and 002 each comprises several slots (such as B1, B2,…,Bn); each slot corresponds to a logical portion of the data of the client.
	Applicant also argues “…it does not associated characteristics of each of a logical portion of the data of the client with access information for the logical portions of the data of the client stored in the backup as I now claimed in the amended independent claims”. Applicant’s argument is respectfully considered, but is not persuasive. According to figure 1H, characteristics of each of a logical portion (B1, B2, …, Bn) are being different logical portions of the same container file 001 under data chunk_001; access information for the logical portions of the data are links in metadata file 187 because they are used to store access to SI data blocks stored in container files (see par. 0298 for more details).
	Applicant also argues that newly amended feature of “the backup map is generated without crawling data of the client” would further differentiate the claims from the cited art. Applicant further explains that “The storage manager 140 may initiate the process 600 by providing a backup command to the data agent 12, which may or may not identify the file for backup” as the reason for the backup map in the current reference is being generated by crawling data of the client. Applicant’s argument is respectfully considered, but is not persuasive. Issuing a backup command to the data agent is not functionally equivalent to crawling data of the client. In addition, the word “may” is interpreted as a design option rather than a requirement to issue a backup command to the data agent 12. For that reason, the current reference does not require to crawl data of the client.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485.  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOC TRAN/
Primary Examiner, Art Unit 2165